Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/14/2020.   
Claims 1-6 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the motor is located on the first side of the speed reducer in the axial direction”, and “the motor includes a stator having a stator end surface on the second side of the stator”.   As said, stator is a part of motor.  It is vague and indefinite since the claim recites motor is located on the first side of the speed reducer in the axial direction.   
Claim 3 recites “the teeth portion protrudes from the plate only toward the first side of the plate in the axial direction”.  As said, the first side of the plate is a part of plate.  It is vague and indefinite since the claim recites the plate only toward the first side of the plate in the axial direction.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over PRITCHARD (US 20150159751 A1).   
As for claim 1, PRITCHARD discloses a rotary actuator used in a shift-by-wire system for a vehicle, the actuator comprising: 
a motor (44) that includes a motor shaft (Figs. 2-4, 6) rotating about an axial direction (arrow in markup below); 
an output shaft (38) that is disposed in parallel with the motor shaft; and 
a speed reducer (gears from 40 to 46) that reduces a rotational speed of the motor and transmits rotation of the motor at a reduced rotational speed to the output shaft, 
wherein the speed reducer includes a parallel-shaft type reducer that has a drive gear (Figs. 2-4, 6) on the motor shaft and a driven gear (Figs. 2, 6) on the output shaft, 
one side and the other side in the axial direction (arrow in markup below) are defined as a first side (right side in the arrow center in markup below) and a second side (left side in the arrow center in markup below), respectively, 
the motor (by its shaft, see 112 rejection) is located on the first side of the speed reducer in the axial direction, the driven gear includes a teeth portion having a gear end surface on the first side of the teeth portion (i.e., right side by the arrow center). 
PRITCHARD is silent to explicitly disclose a stator of motor.  However, it is notoriously old and well known in the art to have a stator inside body of the motor in order to provide rotating force to the rotor and shaft, and therefore the examiner hereby takes official notice.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the motor includes a stator having a stator end surface on the second side (i.e., left side in the markup) of the stator, and the gear end surface is located on the first side (i.e., right side in the markup) of the stator end surface in the axial direction.  




    PNG
    media_image1.png
    564
    599
    media_image1.png
    Greyscale

As for claim 2, PRITCHARD teaches the rotary actuator according to claim 1, wherein the driven gear includes the teeth portion (Fig. 6) that meshes with the drive gear (via the speed reducer), a connection portion (shaft 36) that is capable of transmitting rotation to the output shaft, and a plate (see markup below) that connects the teeth portion and the connection portion, and the teeth portion has a thickness in the axial direction greater than that of the plate (Figs. 2, 6).  


    PNG
    media_image2.png
    215
    339
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    352
    238
    media_image3.png
    Greyscale

As for claim 3, PRITCHARD teaches the rotary actuator according to claim 2, wherein the teeth portion protrudes from the plate only toward the first side (Fig. 6 shows it protrudes toward right side) of the plate in the axial direction.
As for claim 4, PRITCHARD teaches the rotary actuator according to claim 2, wherein the speed reducer includes: a first reducer that has a ring gear (104) and a sun gear (108) [0024] to reduce a rotational speed of the motor shaft; and the parallel-shaft type reducer, as a second reducer (gears 46), that is disposed between the motor and the first reducer in the axial direction and that reduces an output rotation from the first reducer (Figs. 2-3), and the plate has a linear shape extending in a radial direction from the connection portion to the teeth portion (Figs. 2, 6).  
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Fig. 5 supports Claim 5. The rotary actuator according to claim 1, wherein the stator defines a gap (98) at a position between slots (97: that is formed of the teeth portion 93, the bobbin, and the coil 3) [0043] of the stator on the second side of the stator, and the gap allows the teeth portion (driven teeth portion 73) to move when the driven gear rotates by allowing the teeth portion to pass through the gap (981) [0044]. 
Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
Stator of motor in claim 1: Saki et al (US 20160301276 A1), HOTORI et al (US 20160156246 A1), Ito et al (US 20150171709 A1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834